Title: To James Madison from William Taylor, Jr., 15 February 1801
From: Taylor, William
To: Madison, James


Dear Sir,
Floyds Fork State of Kentucky 15 feby 1801
I have lately learnt that their is a Probability that the office of Marshal for this state will in a Short time be made vacant, and some of my friends have induced me by Persuasion, to apply for it.

This has induced me to mention the circumstance to you and if you think my abilitys and fidelity intituled to it will feel under many Obligations to you for your attention.
I have deemed it unnessisary to Pester you with a roll of recommendations as I am led to believe that the Personal acquaintance I have the Honor to have with you may Prove Sufficient for you to act upon. With respect & Esteem I have the Pleasure to be your Obt H Set.
William Taylor Jr.
